DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Harding on October 28, 2021.
The application has been amended as follows: 
In the Claims:
Rewrite Claim 1 as indicated below.
Claim 1 (Currently amended) A method of treating a bacterial nail infection, comprising:

pre-treating a nail prior to applying the topical nail composition to the nail, wherein pre-treating the nail comprises topically applying a pre-treatment solution containing a NSAID and DMSO to the nail, and
topically applying the topical nail composition directly to the nail affected by a bacterial infection to treat the bacterial infection of the nail.

Claim 1, line 3, after “Injection”, delete - - -USP- - -.
Claim 7, line 2, after “Injection”, delete - - -USP- - -.

Rewrite Claim 9 as indicated below.
Claim 9 (Currently amended) The method of claim 1, wherein the NSAID in the pre-treatment solution is diclofenac.

Rewrite Claim 12 as indicated below.
Claim 12 (Currently amended) A method of treating a bacterial nail infection, the method comprising: 
	pre-treating a nail prior to applying a topical nail composition to the nail, wherein pre-treating the nail comprises topically applying a pre-treatment solution containing a NSAID and DMSO to the nail, 

	wherein the topical nail composition comprises an aqueous solution or suspension comprising between 1% and 10% ceftriaxone by weight and a sodium chloride solution.

Rewrite Claim 19 as indicated below.
Claim 19 (Currently amended) The method of claim 18, wherein the NSAID is diclofenac and comprises between 1% and 3% diclofenac by weight of the pre-treatment composition.

Claim 30, line 1, delete “14”, and insert- - -12- - -.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amendment of independent claims 1 and 12 to limit the diluent to sodium chloride in a method of treating a bacterial nail infection, comprising mixing ceftriaxone and a sodium chloride solution to formulate a topical nail composition that is an aqueous or suspension; pre-treating the nail prior to applying the topical nail composition to the nail, wherein pre-treating the nail comprises topically applying a pre-treatment solution containing a NSAID and DMSO to the nail; and topically applying the topical nail composition directly to a nail affected by a bacterial infection is not disclosed or fairly suggested by the prior art. For these reasons, the claims, as currently amended, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
2
3
3
4
4
5
5
6
6
7
28
8
7
9
8
10
9
11
10
12
11
13
26
14
12
15
18
16
19
17
30



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616            


/JOHN PAK/Primary Examiner, Art Unit 1699